964 A.2d 1279 (2009)
In re Charles E. McCLAIN, Sr., Respondent.
Bar Registration No. 439941.
No. 08-BG-1206.
District of Columbia Court of Appeals.
February 12, 2009.
Before REID and FISHER, Associate Judges, and PRYOR, Senior Judge.

ORDER
PER CURIAM.
On further consideration of the certified copy of the order from the Court of Appeals of Maryland disbarring respondent, see Attorney Grievance Comm'n of Md. v. McClain, 406 Md. 1, 956 A.2d 135 (Md. 2008), this court's October 7, 2008, order that suspended respondent from the practice of law pending further action of the court and directed him to show cause why identical discipline should not be imposed, the responses of respondent and Bar Counsel, and it appearing that respondent has not filed his affidavit as required by D.C. Bar R. XI, it is
ORDERED that Charles E. McClain, Sr. is hereby disbarred. Although respondent filed a response to this court's show cause order, his response failed to establish any exceptions under D.C. Bar R. XI, § 11(c). Additionally, respondent may not re-litigate the factual basis for the discipline established in a sister proceeding, see In re Fuchs, 905 A.2d 160 (D.C.2006), and this court has held that disbarment in this jurisdiction is the proper identical discipline for disbarment imposed by Maryland, see In re Long, 948 A.2d 516 (D.C. 2008). Lastly, respondent's conduct in Maryland would constitute misconduct in this jurisdiction. See In re De Maio, 893 *1280 A.2d 583 (D.C.2006) and In re Goffe, 641 A.2d 458 (D.C.1994). It is
FURTHER ORDERED that for purposes of reinstatement, this period will not commence to run, until such time as respondent files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).